 



EXECUTION COPY



 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

STOCK PURCHASE AGREEMENT

 

BY AND BETWEEN

 

STERLING SEAL & SUPPLY, INC.

 

AND

 

MARGE GRAHAM

 

 

 

 

 

 

 

Dated as of April 1, 2014

 

 

 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





SECTION 1 PURCHASE AND SALE OF SHARES; PURCHASE PRICE 1       1.1 Purchase and
Sale of Shares; Purchase Price 1       1.2 Purchase Price for Shares 1       1.3
Working Capital Adjustment 1       1.4 Earnout 2       1.5 Seller’s Obligation
to Pay Excluded Debt and Selling Expenses 3       SECTION 2 THE CLOSING; CLOSING
DELIVERIES 3       2.1 Deliveries at the Closing 3       2.2 Effective Time 4  
    SECTION 3 REPRESENTATIONS AND WARRANTIES OF SELLER 4       3.1 Disclosure
Schedule 4       3.2 Corporate Matters 5       3.3 Non-Contravention 5       3.4
Capitalization 5       3.5 Financial Statements 6       3.6 Absence of
Undisclosed Liabilities; Indebtedness 6       3.7 Assets 7       3.8
Transactions with Seller and Affiliates 7       3.9 Accounts Receivable 7      
3.10 Intellectual Property Rights 7       3.11 Claims; Litigation 7       3.12
Tax Matters 8       3.13 Insurance 9       3.14 Employee Benefit Plans 9      
3.15 Contracts and Commitments; No Default 10       3.16 Labor Matters 11      
3.17 Compliance with Law and Permits 11       3.18 Governmental Approvals 12    
  3.19 Customers and Vendors 12       3.20 Minute Books, Accounts and Proxies 12
      3.21 Brokers 12       3.22 Other Matters 12       3.23 Consent 13

 



i

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 13       4.1
Authorization 13       4.2 Non-Contravention 13       4.3 Governmental Approvals
13       4.4 Brokers 13       4.5   13       4.6 Claims; Litigation 14       4.7
Tax Matters 14       4.8 Representations and Warranties Generally 14      
SECTION 5 COVENANTS OF THE PARTIES 14       5.1 Further Assurances; Cooperation
14       5.2 Public Announcements 14       5.3 Transfer Taxes 14       5.4 Other
Taxes 14       5.5 Non-Compete       SECTION 6 SURVIVAL AND INDEMNIFICATION 14  
    6.1 Survival of Representations, Warranties and Covenants 14       6.2
Indemnification by Seller 15       6.3 Indemnification by Purchaser 15       6.4
Claims for Indemnification 15       6.5 Remedies; Etc. 16       6.6 Indemnity
Provisions for Taxes 17       6.7 Tax Treatment 18       SECTION 7 MISCELLANEOUS
PROVISIONS 18       7.1 Expenses 18       7.2 Amendment and Modification 18    
  7.3 Waivers 18       7.4 Notices 18       7.5 Parties in Interest 19       7.6
Assignment 19       7.7 Construction 19       7.8 Entire Agreement 19       7.9
Severability 19       7.10 Rights and Remedies 19       7.11 Jurisdiction 20    
  7.12 Governing Law 20       7.13 Waiver of Jury Trial 20       7.14
Counterparts 20



  

ii

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is dated as of April 1, 2014, by and
between Sterling Seal & Supply, Inc., a New Jersey corporation (“Purchaser”),
and Marge Graham, an individual (“Seller” and together with Purchaser and the
Company, the “Parties” and each a “Party”). Any capitalized term used herein and
not otherwise defined herein shall have the meaning ascribed to such term in
Exhibit A.

 

PRELIMINARY STATEMENTS

 

A.                Seller has advised Purchaser that Seller owns beneficially and
of record ten (10) shares (the “Shares”) of common stock of RG Sales, Inc., a
Pennsylvania corporation (the “Company”), which represent all of the outstanding
shares of capital stock of the Company and that, other than the Shares, the
Company has no other equity interests of any kind or nature issued or
outstanding.

 

B.                 Purchaser desires to acquire from Seller all of the Shares so
that the Company shall become at Closing a wholly owned subsidiary of Purchaser.

 

C.                 The Parties recognize that certain definitions are included
in Exhibit A and certain other definitions (but not all) are cross referenced in
the Table of Contents.

 

NOW, THEREFORE, the Parties agree as follows:

 

SECTION 1
PURCHASE AND SALE OF SHARES; PURCHASE PRICE

 

1.1              Purchase and Sale of Shares. Seller hereby sells to Purchaser,
and Purchaser hereby purchases and accepts from Seller, ten (10) Shares.

 

1.2              Purchase Price for Shares. Subject to Section 1.5 and Section
1.6, the aggregate purchase price for the Outstanding Shares is equal to (a)
$400,000 (the “Base Purchase Price”) minus (b) the Working Capital Shortfall, if
any, plus (c) the Earnout Payments, if any (collectively, the “Purchase Price”).
The Base Purchase Price shall be payable as follows:

 

(a)                $250,000 shall be payable in cash at the Closing (the “Cash
Closing Payment”).

 

(b)               $150,000 shall be payable pursuant to a promissory note in the
form of Exhibit B (the “Note”).

 

1.3              Working Capital Adjustment. The Purchase Price shall be subject
to adjustment for any Working Capital Deficiency immediately prior to the
Closing as specified in this Section 1.3.

 

(a)                Not later than one (1) calendar day prior to the Closing, the
Seller shall deliver to the Purchaser a statement of Closing Date Working
Capital (the “Closing Work Capital Statement”). The Closing Working Capital
Statement shall be prepared on a tax basis consistent with past practice.

 



1

 

  

(b)               If the Net Working Capital reflected on the Closing Working
Capital Statement (the “Closing Working Capital”) is less than $100,000, then
the principal amount of the Note issuable pursuant to Section 1.2(b) shall be
reduced by such difference.

 

1.4              Earnout. The Purchaser shall pay to the Seller earnout payments
(the “Earnout Payments”) as follows:

 

(a)                Within ninety (90) days after the one (1) year anniversary of
the Closing Date, Purchaser shall pay to the Seller as part of the Purchase
Price an Earnout Payment in an amount equal to:

 

(i)                 Fifty Thousand Dollars ($50,000) if the Pennsylvania
Division Revenues are equal to or greater than Seven Hundred Thousand Dollars
($700,000) but less than Eight Hundred Thousand ($800,000) during the period
commencing on the Closing Date and ending on the day prior to the one year
anniversary of the Closing Date.

 

(ii)               Seventy-Five Thousand Dollars ($75,000) if the Pennsylvania
Division Revenues are equal to or greater than Eight Hundred Thousand Dollars
($800,000) but less than Nine Hundred Thousand ($900,000) during the period
commencing on the Closing Date and ending on day prior to the one year
anniversary of the Closing Date.

 

(iii)             One Hundred Thousand Dollars ($100,000) if the Pennsylvania
Division Revenues are equal to or greater than Nine Hundred Thousand Dollars
($900,000) during the period commencing on the Closing Date and ending on the
day prior to the one year anniversary of the Closing Date.

 

(b)               Within ninety (90) days after the two (2) year anniversary of
the Closing Date, the Purchaser shall pay to the Seller as part of the Purchase
Price an Earnout Payment in an amount equal to:

 

(i)                 Twenty-Five Thousand Dollars ($25,000) if the Pennsylvania
Division Revenues are equal to or greater than Seven Hundred Thousand Dollars
($700,000) but less than Eight Hundred Thousand ($800,000) during the period
commencing on the one year anniversary of the Closing Date and ending on the day
prior to the two year anniversary of the Closing Date.

 

(ii)               Thirty-Seven Thousand Five Hundred Dollars ($37,500) if the
Pennsylvania Division Revenues are equal to or greater than Eight Hundred
Thousand Dollars ($800,000) but less than Nine Hundred Thousand ($900,000)
during the period commencing on the one year anniversary of the Closing Date and
ending on the day prior to the two year anniversary of the Closing Date.

 

(iii)             Fifty Thousand Dollars ($50,000) if the Pennsylvania Division
Revenues are equal to or greater than Nine Hundred Thousand Dollars ($900,000)
during the period commencing on the one year anniversary of the Closing Date and
ending on the day prior to the two year anniversary of the Closing Date.

 



2

 

 

(c)                The Purchaser shall provide to Seller in writing the
Company’s computation of the applicable Earnout Payment during each of the
ninety (90) day periods referred to in clauses (a) and (b) above.

 

1.5              Seller’s Obligation to Pay Excluded Debt and Selling Expenses.

 

(a)                Except as otherwise provided herein or on Schedule 1.5, at
the Closing, the Seller shall pay, or shall cause the Company to pay from the
Company’s existing cash, all of the Excluded Debt and all Selling Expenses;
provided that to the extent, at the sole election of Purchaser, any Excluded
Debt is not satisfied in full and/or terminated at Closing, then the amount of
the same shall be deducted from the Purchase Price by reducing the Cash Closing
Payment. Notwithstanding the foregoing, the Parties agree that the Seller is
fully obligated to pay all Excluded Debt and Selling Expenses even if the Seller
fails to pay all Excluded Debt and Selling Expenses at the Closing, subject to
the provisions of this Agreement.

 

(b)               If obtainable, final readings shall be obtained for utility
and similar services, such as gas, electricity, phone, internet, water and
sewer. If a final reading is not obtained for any utility or other service, the
charges therefor shall be prorated on a daily basis, with the intent being that
the Seller be obliged to pay any amount related to the period prior to the
Closing Date and the Company remain obligated to pay any amount related to the
period after the Closing Date.

 

1.6              Receivables Adjustment. In the event that at least an aggregate
of $85,000 of the accounts receivable set forth on Schedule 3.9 are not
collected by July 1, 2014, then Purchaser may set off the amount by which the
actual collections are less than $85,000 against the amount payable on October
1, 2014 under the Note.

 

SECTION 2
THE CLOSING; CLOSING DELIVERIES

 

2.1              Deliveries at the Closing.

 

(a)                Deliveries by Seller. At the Closing, the Seller shall
deliver or cause to be delivered the following to the Company and the Purchaser:

 

(i)                 stock certificates representing the Shares, free and clear
of all Encumbrances, duly endorsed for transfer to the Purchaser or accompanied
by a duly executed stock power;

 

(ii)               a release by Seller and Seller’s spouse, if any in favor of
the Company in the form of Exhibit C, duly executed by Seller (the “Release”).

 

(iii)             all the consents and approvals listed in Schedule 3.24
required to consummate the Transactions in form and substance reasonably
acceptable to Purchaser and executed by all Governmental Authorities.

 



3

 

 

(iv)             the minute books, stock transfer records and stock record books
(or equivalent corporate book) of the Company and all other materials related to
their corporate administration;

 

(v)               the resignations of the directors and officers of the Company;

 

(vi)             certificates of good standing for the Company from the State of
Pennsylvania and each state where it is qualified to do business, in each case,
dated as of a recent date prior to the Effective Time;

 

(vii)           an Employment Agreement, in the form of Exhibit D (the
“Employment Agreement”) duly executed by Seller; and

 

(viii)         an Assignment of Commercial Lease, Consent and release
Assignment, in the form of Exhibit E (the “Lease Assignment”) duly executed by
Seller and the landlord named therein.

 

(b)               Deliveries by Purchaser. At the Closing, Purchaser will
deliver to Seller the following:

 

(i)                 the Cash Closing Payment;

 

(ii)               the Note duly executed by Purchaser;

 

(iii)             the Employment Agreement, duly executed by Purchaser: and

 

(iv)             the Lease Assignment duly executed by Purchaser

 

2.2              Effective Time. The closing of the Transactions (the “Closing”
and the time of such Closing being referred to as the “Effective Time”) shall
take place upon the execution and delivery of all the Transaction Documents and
the delivery of all the other payments and documents referenced in Section 2.1
on April 1, 2014 (the “Closing Date”). The Closing shall take place at the
offices of Seller, or such other place as the Parties may agree, at which time
and place the documents and instruments necessary or appropriate to effect the
Transactions shall be exchanged by the Parties. Except as otherwise provided in
this Agreement, all actions taken at the Closing will be deemed to be taken
simultaneously at the Effective Time.

 

SECTION 3
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser as follows:

 

3.1              Disclosure Schedule. The section numbers and paragraph headings
in the disclosure schedule attached hereto (the “Disclosure Schedule”) refer to
Sections of this Agreement. Matters disclosed in reference to any specific
Section will not be taken as being disclosed for purposes of qualifying the
representations and warranties of Seller in any other Section of this Agreement
except to the extent that the applicability of such qualification is reasonably
apparent from such disclosure provided this exception shall not apply to any
documents or other materials listed or referred to in such Schedule.

 



4

 

 

3.2              Corporate Matters.

 

(a)                The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Pennsylvania. Seller further
represents and warrants that:

 

(i) the Company has the requisite corporate power and corporate authority to
carry on its business as it is now being conducted;

 

(ii) the Company is not, nor is it required to be, authorized to conduct
business in any foreign jurisdiction;

 

(iii) the Company owns no Equity Interests and has no obligation to acquire any
Equity Interest; and

 

(iv) the Company has no subsidiaries.

 

(b)               Each Transaction Document to which Seller and/or the Company
is a party has been duly and validly executed and delivered by Seller or the
Company, as the case may be. Each Transaction Document to which Seller and/or
the Company is a party is the valid and binding obligation of Seller or the
Company, as the case may be, enforceable against Seller or the Company, as the
case may be, in accordance with its terms.

 

3.3              Non-Contravention. the execution and delivery of the
Transaction Documents to which Seller is a party and the consummation of
Transactions do not and will not: (a) violate any provision of the articles of
incorporation or bylaws of the Company; (b) except as set forth in Schedule 3.3
of the Disclosure Schedule, result in or constitute a violation, breach or
default in any material respect (or an event which, with the giving of due
notice or lapse of time, or both, would result in or constitute such a
violation, breach or default), under any terms, conditions or provisions of any
Contract or Authorization to which the Company or Seller (or their respective
assets) is a party, subject or bound, or entitle any other Person to terminate
or materially modify any such Contract or Authorization or result in the
creation or imposition of any Encumbrances upon the Shares; or(c) with respect
to the Seller or the Company, violate any Law or Order.

 

3.4              Capitalization.

 

(a)                Seller holds of record and beneficially all the Shares, free
and clear of any Encumbrances, except for restrictions under applicable federal
and state securities laws. either the Seller nor the Company is a party to,
bound by or subject to any option, warrant, purchase right or other Contract
that may or would require (i) Seller to sell or otherwise Transfer any of the
Shares, other than pursuant to this Agreement or (ii) the Company to issue any
shares or other Equity Interests. neither the Seller nor the Company is a party
to, subject to or bound by any voting trust, proxy or other Contract with
respect to the Outstanding Shares

 



5

 



 

(b)               Schedule 3.4 sets forth the authorized and the issued and
outstanding capital stock of the Company. The Shares constitute all of the
Company’s issued and outstanding equity interests of any kind or nature. The
Shares have been duly authorized, are validly issued, fully paid and
nonassessable, and are held beneficially and of record in their entirety solely
by Seller. To the best of Seller’s knowledge and belief, the Shares were issued
in compliance with all applicable securities laws and any preemptive rights or
rights of first refusal of any Person. Except for the Shares there are no
subscription rights, options, warrants, conversion rights, purchase rights or
other Contracts that may or would require the Company or Seller to issue, sell,
Transfer or otherwise cause to become outstanding any capital stock of the
Company or permit any Person other than Purchaser to acquire same.

 

3.5              Financial Statements. Seller has heretofore delivered to
Purchaser a copy of the unaudited balance sheets of the Company as of December
31, 2013 and January 31, 2014 (the “Most Recent Balance Sheet”), together with
(a) the unaudited statements of operations for the Company for the twelve months
ended December 31, 2013 and (b) the unaudited statements of operations for the
Company for the period from January 1, 2014 through January 31, 2014 (all such
financial statements referred to in this sentence, the “Financial Statements”).
Except as disclosed therein or in Schedule 3.5, the Financial Statements are in
accordance with the books and records of the Company, have been prepared on a
tax basis consistent with past practice (except as stated therein or in the
notes thereto), and fairly present the financial position of the Company in all
material respects as of the respective dates thereof, and the income or loss for
the periods then ended; provided that the unaudited Financial Statements lack
footnotes.

 

3.6              Absence of Undisclosed Liabilities; Indebtedness.

 

(a)                Except as (1) reflected or reserved against on the Most
Recent Balance Sheet, (2) incurred since the date of the Most Recent Balance
Sheet in the ordinary course of business and consistent with past practice or
(3) set forth in Schedule 3.6, the Company has no Liability in excess of $1,000
and the Company is not liable upon or with respect to (by discount, repurchase
agreement or otherwise), or obliged in any other way to provide funds in respect
of, or to make guarantees or assume, any Liability of any Person, except
endorsements in the ordinary course of business in connection with the deposit,
in banks or other financial institutions, of items for collection.

  

(b)               Schedule 3.6 sets forth a true and complete list of all
accounts payable outstanding as of the date hereof and all other Liabilities
exceeding $1,000 owing by the Company and outstanding as of the date hereof.

 

(c)                Except as set forth on Schedule 3.6, no Contract (i) relating
to Excluded Debt restricts the prepayment thereof, or (ii) restricts the
Company’s right to incur Liabilities or grant any Encumbrance on the assets of
any of the Company.

 

(d)               As at Effective Time, the Company will have no Liability for
Excluded Debt. The Company and Seller hereby represent that the Company has
cancelled all of its credit cards and paid off all outstanding balances under
its credit card accounts. Notwithstanding the foregoing, the Company’s existing
line of credit shall remain open and the liability therefor assumed by the
Buyer; provided, however, that no amounts will be outstanding under such line of
credit at the time of Closing.

 



6

 

 

3.7              Assets.

 

(a)                Except as set forth in Schedule 3.7, the Company has good and
marketable title, free and clear of any Encumbrances other than Permitted Liens
(as defined below), to, or a valid leasehold interest in, or other right to use,
all of its material assets, including its properties and rights. The assets,
tangible and intangible, currently owned, leased or licensed by the Company
constitute all of the assets necessary for the continued conduct of the
Company’s business. The Company is the only operation through which the
Company’s Business is conducted. No similar business is conducted by Seller or
any affiliate or Family Member of Seller.

 

(b)               The Company’s material tangible assets, are in good repair,
working order and operating condition, subject only to ordinary wear and tear.
Except as set forth on Schedule 3.7, the Company has not sold or otherwise
transferred any assets material to the ongoing operations of the Company since
December 31, 2013.

 

3.8              Transactions with Seller and Affiliates. Except as set forth in
Schedule 3.8, the Company is not a party, bound by or subject to any Contract
with Seller, any Family Member of Seller or any Person directly or indirectly
controlled by or under common control with Seller or any Family Member of
Seller.

 

3.9              Accounts Receivable. To the best of Seller’s knowledge and
belief, each account receivable of the Company (“Account”) (a) is fully
collectible, (b) constitutes the Company’s valid claim for the full amount
against the account debtor free and clear of all Encumbrances; (c) arises from a
bona fide performance of services and (d) the Company has not pre-billed any
customer for work that has not been performed or goods which have not been
delivered. To the extent that the Company has recorded an Account for goods or
services with respect to which the Company has a corresponding payment
obligation to a third party, the Company has recorded such account payable. No
Accounts are due from any Company employee. Except as set forth in Schedule
3.9(i) to the Company’s knowledge, (i) each Account is valid, binding and
enforceable against the account debtor in accordance with its terms; (ii) no
Account is the subject of any outstanding dispute, asserted right of setoff or
other claim and (iii) the allowance for doubtful accounts is adequate. The
schedule of the Accounts provided to Purchaser as of March 31, 2014 which is
attached hereto as Schedule 3.9, and the aging analysis therefor, is materially
accurate. Except for the Accounts listed in Schedule 3.9(iii), no Account is due
from Seller, any Seller affiliate or any Seller Family Member.



 

3.10          Intellectual Property Rights.

 

(a)                To the best of the Seller’s knowledge and belief, Company
owns no patents, trademarks, or copyrights, and has not received notice that
Company has infringed the Intellectual Property Rights of any third party.

 

3.11          Claims; Litigation. Except as set forth in Schedule 3.11, there is
no (i) claim or (ii) legal, administrative, arbitration or other proceeding,
suit or action, or governmental investigation or enforcement action
(“Proceeding”), pending, or to the Seller’s knowledge, threatened against the
Company, its employees to the extent involving or relating to the Company, the
Company’s assets or the Shares, including any Proceeding seeking enjoin or
prevent the consummation of the Transactions.

 



7

 

 

3.12          Tax Matters. Except as set forth in Schedule 3.12:

 

(a)                (i) The Company has filed (or joined in the filing of) when
due all Tax Returns required by applicable Law to be filed with respect to the
Company and all Taxes shown to be due on such Tax Returns have been paid; (ii)
all such Tax Returns were true, correct and complete in all material respects as
of the time of such filing; (iii) all Taxes relating to periods ending on or
before the Effective Time owed by the Company (whether or not shown on any Tax
Return) or for which the Company may be liable under Treas. Regs. Section
1.1502-6 (or analogous state or foreign provisions) by virtue of having been a
member of any affiliated group (or other group filing on a combined or unitary
basis) at any time on or prior to the Effective Time Date, if required to have
been paid, have been paid (except for Taxes which are being contested in good
faith); and (iv) any liability of the Company for Taxes not yet due and payable,
or which are being contested in good faith and are listed in Schedule 3.12(i),
for periods through the Effective Time (including the portion of any Straddle
Period ending on the Effective Time) does not exceed the amount taken into
account as a liability in determining the Working Capital Deficiency, if any,
and the amount under Section 1.3;

 

(b)               There is no Proceeding, audit or claim now pending against, or
with respect to, the Company in respect of any Tax or assessment, nor is any
claim for additional Tax or assessment asserted by any Tax authority;

 

(c)                Since January 1, 2006, no claim has been made by any Tax
authority in a jurisdiction where the Company has not filed a Tax Return that
the Company is or may be subject to Tax by such jurisdiction, nor to Company’s
knowledge is any such assertion threatened;

 

(d)               (i) There is no outstanding request for any extension of time
within which to pay any Taxes or file any Tax Returns; (ii) there has been no
waiver or extension of any applicable statute of limitations for the assessment
or collection of any Taxes of the Company; (iii) the Company is not a party to
any Contract, whether written or unwritten, providing for the payment of Taxes,
payment for Tax losses, entitlements to refunds or similar Tax matters; and (iv)
no ruling with respect to Taxes (other than a request for determination of the
status of a qualified pension plan) has been requested by or on behalf of the
Company;

 

(e)                The Company is an S corporation for United States and
Commonwealth of Pennsylvania tax purposes and will not have any built-in-gain
(as such term is defined in Code Section 1374) as of the Closing Date; and

 

(f)                (i) the Company has withheld and paid all Taxes required to
be withheld in connection with any amounts paid or owing to any employee,
creditor, independent contractor or other third party; (ii) the Company is not a
“foreign person” within the meaning of Section 1445 of the Code; (iii) the
Company has not been a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code; (iv) the Company has not
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency; (v) the Company has not
distributed stock of another Person, or has had its stock distributed by another
Person, in a transaction that was purported or intended to be governed in whole
or in part by Section 355 or Section 361 of the Code; (vi) the Company has
disclosed on its federal income Tax Returns all positions taken therein that
could give rise to a substantial understatement of federal income Tax within the
meaning of Section 6662 of the Code; (vii) the Company has not participated in a
“reportable transaction” under Section 6011 of the Code and the Treasury
Regulations thereunder; (viii) there are no liens for Taxes (other than for
current Taxes not yet due and payable) upon any assets of the Company; and (ix)
the Company has never filed any consolidated Tax Returns and has never been and
is not liable for the Taxes of any other Person.

 



8

 

 

3.13          Insurance. Schedule 3.13 lists all contracts and policies of fire
and other casualty, auto, general liability, theft, workers’ compensation,
health, directors and officers, business interruption and other insurance
contracts and policies owned by the Company, specifying the insurer, the policy
number, the scope of coverage and a description of any retroactive premium
adjustments or other loss-sharing arrangements. With respect to each such
insurance contract and policy: (a) the contract or policy is in full force and
effect; (b) no notice of cancellation, termination or non-renewal of the
contract or policy has been received by the Company; (c) neither the Company,
nor to the Company’s knowledge, any other party to the contract or policy is in
breach or default thereof, and, to the Company’s knowledge, no event has
occurred which, with notice or the lapse of time, would constitute such a breach
or default, or permit termination, modification or acceleration, under the
contract or policy; (d) to the Company’s knowledge, no party to the policy has
repudiated any provision thereof; and (e) there is no material claim pending
under such contract or policy as to which coverage has been reserved,
questioned, denied or disputed by the underwriters of such contract or policy.

 

3.14          Employee Benefit Plans.

 

(a)                Schedule 3.12(a) contains a correct and complete list of each
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), including
multiemployer plans within the meaning of Section 3(37) of ERISA, and each other
stock purchase, stock option, restricted stock, severance, retention,
employment, consulting, change-of-control, collective bargaining, bonus,
incentive, deferred compensation, employee loan, fringe benefit and other
benefit plan, agreement, program, policy, commitment or other arrangement,
whether or not subject to ERISA (including any related funding mechanism now in
effect or required in the future), whether formal or informal, oral or written,
legally binding or not, in each case under which any past or present director,
officer, employee, consultant or independent contractor of the Company has any
present or future right to benefits. All such plans, agreements, programs,
policies, commitments and arrangements are collectively referred to as the
“Company Benefit Plans”.

 

(b)               Seller has provided or made available to Purchaser with
respect to each and every Company Benefit Plan a true and complete copy of all
plan documents, if any, including related trust agreements, funding
arrangements, and insurance contracts and all amendments thereto; and, to the
extent applicable, (i) the most recent determination letter, if any, received by
the Company from the IRS regarding the tax-qualified status of such Company
Benefit Plan; (ii) the most recent financial statements for such Company Benefit
Plan, if any; (iii) the most recent actuarial valuation report, if any; (iv) the
current summary plan description and any summaries of material modifications;
(v) Form 5500 Annual Returns/Reports, including all schedules and attachments,
including the certified audit opinions, for each of the most recent plan year;
and (vi) the most recent written results of all compliance testing required
pursuant to the Code, including Sections 125, 401(a)(4), 401(k), 401(m), 410(b),
415, and 416 of the Code.

 

9

 

 



(c)                Each Company Benefit Plan has been maintained in accordance
in all material respects with its constituent documents and with all applicable
provisions of the Code, ERISA and other applicable laws.

 

3.15          Contracts and Commitments; No Default.

 

(a)                Except as set forth in Schedule 3.15, the Company is not a
party to, nor are any of the assets of the Company bound by, any written or
oral: (i) Contract or group of Contract with the same Person or their affiliates
that (A) requires or could reasonably expected to require payments by the
Company in excess of $2,500 or (B) entitles, or could reasonably be expected to
entitle, the Company to payments in excess of $2,500; (ii) non-competition
Contract that purports to or does restrict the business activities of the
Company including any that purports to or does limit the manner in which, or the
localities in which, the business of the Company may be conducted; (iii)
Contract in favor of the Company containing non-competition, non-disclosure or
non-solicitation restrictions for the Company’s benefit; (iv) Contract for the
sale, Transfer or license of any material Company asset; (v) Contract to loan
money to or make any investment (in the form of a loan, capital contribution or
otherwise) in any Person; (vi) Contract with any Material Customer; or (vii)
Contract that is otherwise material to the Company.

 

(b)               True and correct copies (or true and correct summaries, in the
case of oral items) of all Contracts disclosed or required to be disclosed
pursuant to this Section (the “Material Contracts”) have been provided to
Purchaser for review. Each Material Contract is valid, binding and enforceable
against the Company and each of the other parties thereto, in accordance with
its terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws, now or hereafter in effect, relating to or limiting creditors’ rights
generally, and (ii) general principles of equity (regardless of whether
enforceability is considered in a Proceeding at law or in equity, and including
any state-law limitations on enforceability of non-solicitation, non-compete and
other restrictive covenants). Each Material Contract is in full force and
effect. The Company has performed in all material respects all obligations
required to be performed by it to date under, and is not in material breach,
violation or default under, any Material Contract to which it is a party, bound
or subject and no event has occurred which, with due notice or lapse of time or
both, would constitute such a breach, violation or default. To the Company’s
knowledge, no other party to any Material Contract is in material breach,
violation or default in respect thereof, and to the Company’s knowledge, no
event has occurred which, with due notice or lapse of time or both, would
constitute such a material breach, violation or default.

 



10

 

 

3.16          Labor Matters. The Company is not a party to any collective
bargaining agreement or other Contract with any labor organization, union or
association with respect to any of its employees. Except as set forth on
Schedule 3.16 the Company is in compliance in all material respects with Laws
relating to employees and employment. To the Company’s knowledge, there are no
material controversies between the Company and any of its employees. No
unresolved labor union grievance or any arbitration proceeding arising out of or
under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened against the Company.

 

3.17          Compliance with Law and Permits.

 

(a)                Except as set forth in Schedule 3.17, the business of the
Company is being conducted, and has been conducted, in compliance with all
applicable Laws in all material respects. The Company possesses all
Authorizations necessary to permit it to operate its business in the manner in
which it presently is conducted, except where the failure to obtain any such
Authorization has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company Each
registration, report, statement, notice, document or other filing or submission
requested or required to be filed by the Company with any Governmental Authority
under any Law (“Filing”) has been timely filed, and when filed complied in all
material respects, and where required continues to comply in all material
respects, with applicable Laws, or, in the alternative, the failure of the same
has not had a Material Adverse Effect on the Company. As of their respective
dates, no Filing contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Except as set forth on Schedule 3.17, the Company has not
received written notice of any claimed material violation of any Law or
directing the Company to take any remedial action with respect to such
applicable Law or otherwise and no material deficiencies have been asserted by
any Governmental Authority with respect to any Filing. The Company has not
received notice that the Company or any of its assets is subject to any Order
directed to it or a party to any Order. The Company is not in default with
respect to any Order material to its operations that the Company has received
notice of.

 

(b)               Without limiting the generality of Section 3.17(a), the
business of the Company is being conducted, and, during the past three years,
has been conducted in compliance in all material respects with federal Medicare
and Medicaid statutes, the Federal anti-kickback statute, the Federal Civil
False Claims Act, the Federal TRICARE Statute and the regulations promulgated
pursuant to such statutes. Neither the Company, nor any manager, officer,
director or to the Company’s knowledge any other employee of the Company has
been excluded or suspended from participation in the Medicare, Medicaid or any
other Federal Health Care Program (as defined at 42 U.S.C. § 1320a-7b(f)) or
been subject to any order, settlement agreement, or consent decree of, or
criminal or civil fine, penalty or similar obligation imposed by, any
Governmental Authority with respect to any such program, for which, in any such
case, the Company has liability. To the Company’s knowledge, the Company has not
arranged or contracted with (by employment or otherwise) any Person that is
excluded from participation in a Federal Health Care Program, for the provision
of items or services by the Company for which payment has been or may be made
under such Federal Health Care Program.

 



11

 

 

(c)                Neither the Company nor any director, officer, manager or to
the best of Seller’s knowledge, employee of the Company has, for or on behalf of
the Company, (i) knowingly used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, or (ii)
knowingly made any unlawful payment including to any official or employee of any
Government Authority relating to any federal or state health care program.

 

3.18          Governmental Approvals. Except as set forth in Schedule 3.18, with
respect to the Company and Seller, no consent or Authorization from, or filing
with, any Governmental Authority by the Company or Seller is required for the
execution, delivery and performance of any Transaction Document or the
consummation of the Transactions.

 

3.19          Customers and Vendors.

 

(a)                Schedule 3.19 sets forth the 10 largest customers of the
Company by revenue for each of the twelve months ended December 31, 2013 and the
twelve (12) months ended December 31, 2012 (the “Material Customers”). No
Material Customer has terminated or materially adversely changed its
relationship with the Company since December 31, 2011 unless noted on Schedule
3.19. The Company has not been advised that any Material Customer intends to
terminate or materially adversely change its relationship with the Company or
take any similar action unless noted on Schedule 3.19. Except as set forth in
Schedule 3.19, (i) the Company is not involved in any claim, dispute or
controversy with any Material Customer where the amount in dispute exceeds
$2,500; and (ii) to the best of Seller’s knowledge, the Company is not involved
in any claim, dispute or controversy with any of its other customers that,
individually or in the aggregate, will have or could reasonably be expected to
have a Material Adverse Effect on the Company.

 

(b)               Schedule 3.19 sets forth the 10 largest vendors of the Company
by expense for each of the twelve months ended December 31, 2013 and the twelve
(12) months ended December 31, 2012. No such vendor has terminated or materially
adversely changed its relationship with the Company unless noted on Schedule
3.19. The Company has not been advised that any such vendor intends to terminate
or materially adversely change its relationship with the Company unless noted on
Schedule 3.19.

 

3.20          Minute Books, Accounts and Proxies. The corporate minute books and
stock transfer record books of the Company have all been made available to
Purchaser for review and are correct in all material respects.

 

3.21          Brokers. To the extent that Seller or Company has any liability or
obligation to pay any brokerage fee or commission, finder’s fee, or financial
advisory fee in connection with the Transaction, Seller shall indemnify, defend,
and hold harmless Purchaser and Company from the claim of any third party with
respect to such fee. Notwithstanding the foregoing, Purchaser agrees to
reimburse Seller for Seller’s transaction costs up to $5,000.00.

 

3.22          Other Matters. The Company has not provided, and has no obligation
to provide, (i) any guarantee (direct or indirect) of any kind or nature with
respect to any Liability of any other Person or (ii) any power of attorney to
any Person.

 



12

 

 

3.23          Consents. Schedule 3.24 lists each Contract, right, document or
other agreement which requires the consent of a third party with respect to the
transactions contemplated by this Agreement. Except as set forth on Schedule
3.24, no third party consents, approvals or authorizations are necessary for the
execution and consummation of the transactions contemplated hereby,

 

SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Purchaser hereby represents and warrants to Seller as follows:

 

4.1              Authorization. Purchaser is a duly organized, validly existing
corporation organized under the laws of the State of New Jersey. Purchaser and
the signatory hereto have all requisite power and authority to enter into,
execute, deliver and perform its obligations under each Transaction Document to
which is it a party. The execution and delivery of the Transaction Documents to
which the Purchaser is a party and the consummation of the Transactions have
been duly and validly authorized by all requisite action on the part of
Purchaser and no other action is necessary to authorize this Agreement or the
Transaction Documents or to consummate the Transactions. Each Transaction
Document to which Purchaser is a party has been duly and validly executed and
delivered by Purchaser. Each Transaction to which Purchaser is a party is the
valid and binding obligation of Purchaser enforceable against Purchaser in
accordance with its terms.

 

4.2              Non-Contravention. The execution and delivery of the
Transaction Documents to which Purchaser is a party and the consummation of the
Transactions do not and will not: (a) violate any provision of the certificate
of formation or operating agreement of Purchaser; (b) result in or constitute a
violation, breach or default (or an event which, with the giving of due notice
or lapse of time, or both, would result in or constitute such a default), under,
any Contract to which Purchaser is a party, bound or subject; (c) with respect
to the Purchaser, violate in any material respect any Law or Order, including
but not limited to applicable federal and state securities laws and regulations.

 

4.3              Governmental Approvals. No consent, approval, order or
authorization from, or filing with any governmental authority is required for
the execution, delivery and performance of any Transaction Document to which
Purchaser is a party by Purchaser.

 

4.4              Brokers. Purchaser has no liability or obligation to pay any
brokerage fee or commission, finder’s fee or financial advisory fee, in
connection with the transactions contemplated by this Agreement.

 

4.5              Purchaser has attached hereto as Schedule 4.5 a copy of the
unaudited balance sheet of Purchaser as of December 31, 2013, together with the
unaudited statements of operations for the Purchaser for the twelve month period
ended December 31, 2013. The foregoing items are in accordance with the books
and records of the Company, have been prepared according to Generally Accepted
Accounting Principles, and fairly present the financial position of the Company
in all material respects as of the date thereof, and the income or loss for the
period then ended.

 



13

 

 

4.6              Claims; Litigation. Except as set forth in Schedule 4.6, there
is no (i) claim or (ii) legal, administrative, arbitration or other proceeding,
suit or action, or governmental investigation or enforcement action
(“Proceeding”), pending, or to the Purchaser’s knowledge, threatened against the
Purchaser, its employees to the extent involving or relating to the Purchaser,
the Purchaser’s assets or the Shares, including, without limitation, any
Proceeding seeking enjoin or prevent the consummation of the Transactions.

 

4.7              Tax Matters. Purchaser has filed, or caused to be filed, with
the appropriate foreign, federal, state, local, and other agencies, all tax
returns and tax reports required by law to be filed by it and such returns and
reports are true, complete, and correct; provided, however, that Purchaser’s
2012 tax returns are subject to duly filed extensions. No audit of any federal,
state, or local income tax returns or other tax returns by Purchaser is in
progress, or threatened. Purchaser has not received notice or information from
any taxing authority that an audit is pending or threatened. There exists no
past due unpaid federal, state, or local income or other tax or any tax
deficiency by a governmental agency or authority having jurisdiction assessed
against Purchaser.

 

4.8              Representations and Warranties Generally. Except as expressly
set forth in Section 4, Purchaser makes no representation or warranty in this
Agreement, express or implied, at law or in equity, in respect of Purchaser or
any of its assets, liabilities or operations.

 

SECTION 5
COVENANTS OF THE PARTIES

 

5.1              Further Assurances; Cooperation. Each Party hereto will at and
after the Effective Time, execute and deliver such instruments and take such
other actions as the other Parties may reasonably require in order to carry out
the intent of this Agreement.

 

5.2              Public Announcements. Except as required by Law, neither Seller
nor Purchaser shall make any public announcement or statement, written or oral,
with respect to the Transaction Documents or the Transactions without the prior
written consent of the other.

 

5.3              Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the Transactions shall be paid by Seller when
due, and Seller will, at her own expense, file all necessary Tax Returns and
other documentation with respect to all such Taxes, fees and charges, and, if
required by applicable law, Purchaser will, join in the execution of any such
Tax Returns and other documentation.

 

5.4              Other Taxes. Seller shall be responsible for timely paying all
Taxes incurred by the Company or arising from the operations of the Company
prior to the Closing Date.

 

SECTION 6
SURVIVAL AND INDEMNIFICATION

 

6.1              Survival of Representations, Warranties and Covenants. The
representations and warranties of each of the Parties (including in any
certificates or other instruments delivered pursuant to this Agreement) shall
survive the Effective Time for twenty-four (24) months after the Closing;
provided, however, that the representations and warranties (i) set forth in
Sections 3.2, 3.3(a), 3.4, 3.7(a), 3.8, 3.9(a), 3.10, and 3.21 or (ii) that
constitute fraud (the “Fundamental Representations”) shall survive until 60 days
after the expiration of all applicable statutes of limitations. All
representations, warranties and covenants of each of the Parties (including in
any certificates or other instruments delivered pursuant to this Agreement)
shall be deemed to have been relied upon by the other Parties, and shall not be
limited or otherwise affected by the knowledge of, or any investigation
heretofore or hereafter made by, any such Party.

 



14

 

 

6.2              Indemnification by Seller.

 

(a)                Seller hereby agrees to indemnify, defend and hold harmless
Purchaser, the Company, their affiliates and each of their respective officers,
directors, beneficial equity owners, employees, representatives, agents,
successors and permitted assigns (collectively, the “Purchaser Indemnitees”),
from and against any and all Losses that any of Purchaser Indemnitees incur or
sustain to the extent the same result from or arise out of or by virtue of: (i)
any breach of any representation or warranty made by Seller in any Transaction
Document; (ii) any breach by Seller of, or failure by Seller to comply with, any
of his covenants or obligations under any Transaction Document, (iii) except for
any Closing Date Permitted Debt, any Liability of Seller or the Company,
including any Liability of Seller or the Company for or based on (A) any claim
or Proceeding, (B) any Excluded Debt, (C) Taxes, (D) any employment-related
matter or (E) any Contract, in each case of this clause (iii), to the extent the
same are attributable to or arise out of actions or events occurring prior to
the Closing; (iv) any act or omission by the Company or Seller that occurred on
or prior to the Closing; and (v) Selling Expenses.

 

(b)               Without limiting the generality of Section 6.2(a), Seller
hereby agrees to indemnify, defend and hold harmless Purchaser Indemnitees from
and against any and all Losses attributable to Pre-Effective Time Taxes.

 

6.3              Indemnification by Purchaser. Purchaser hereby agrees to
indemnify, defend and hold harmless Seller and each of her affiliates and their
respective officers, directors, beneficial equity owners, employees,
representatives, agents, successors and permitted assigns (collectively, the
“Seller Indemnitees”), from and against any and all Losses that any of Seller
Indemnitees incur or sustain to the extent the same result from or arise out of
or by virtue of: (i) any breach of any representation or warranty of Purchaser,
(ii) any breach by Purchaser of, or failure by Purchaser to comply with, any of
its covenants or obligations under any Transaction Document or (iii) the conduct
of the Company’s business after the Closing Date.

 

6.4              Claims for Indemnification.

 

(a)                General. A Person seeking indemnification under this
Agreement (the “Indemnified Party”), will promptly notify in writing the party
from whom indemnification is sought (the “Indemnifying Party”) of the claim;
provided, however, that the failure of the Indemnified Party to give prompt
notice to the Indemnifying Party shall not release the Indemnifying Party of its
indemnification obligations hereunder, except to the extent the Indemnifying
Party is prejudiced by such failure.

 



15

 

 

(b)               Claims by Third Parties. With respect to claims made by third
parties, the Indemnifying Party shall be entitled to assume control of the
defense of such action or claim with counsel reasonably satisfactory to the
Indemnified Party; provided, however, that: (i) the Indemnified Party shall be
entitled to participate in the defense of such claim and to employ counsel, in
each case at its or his own expense, to assist in the handling of such claim;
(ii) the Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement without the written consent of the Indemnified Party,
unless (A) the judgment or proposed settlement involves only the payment of
money damages and does not impose any injunctive or other relief on the
Indemnified Party and (B) there is no admission or finding of any breach or
default, any violation of law or any other wrongdoing against the Indemnified
Party; (iii) if the Indemnifying Party does not assume control of the defense of
such claim in accordance with the foregoing provisions promptly after receipt of
notice of the claim, the Indemnified Party will have the right to defend such
claim in such manner as it may deem appropriate at the reasonable cost and
expense of the Indemnifying Party and with the assistance of counsel reasonably
satisfactory to the Indemnifying Party, and the Indemnifying Party will promptly
reimburse the Indemnified Party from time to time therefore in accordance with
this Section 6; provided that the Indemnified Party will not be entitled to
consent to the entry of any judgment or enter into any settlement without the
written consent of the Indemnifying Party, which shall not be unreasonably
withheld; and (iv) in connection with such indemnification, the Indemnified
Party will cooperate in all reasonable requests of the Indemnifying Party.

 

6.5              Remedies; Etc.

 

(a)                Except for the right to injunctive and similar equitable
relief and except for the right to specific performance, the Parties acknowledge
and agree that, with respect to any Transaction Document, other than the
Employment Agreement, except in the case of fraud, the indemnification
provisions in this Section 6 shall be the exclusive remedy of the Parties. A
Party may sue for specific performance, and each Party expressly waives the
defense that a remedy in damages will be adequate. All payments to be made under
this Section 6 with respect to indemnification shall be made in cash, or, in the
event of indebtedness of the Indemnified Party to the Indemnifying Party, a
reduction of such indebtedness, in the Indemnifying Party’s sole discretion.

 

(b)               In addition to any other available rights or remedies
permitted under this Agreement, the Purchaser shall have the right at any time
to (i) withhold amounts otherwise payable to the Seller under the Note until the
underlying claim(s) are finally determined to be or not to be an Allowed
Indemnification Claim(s) in whole or part, and (ii) to the extent so determined
to be an Allowed Indemnification Claim offset against such amount so withheld in
satisfaction of such Allowed Indemnification Claim, in whole or part, as the
case may be, and (b) a Party may sue for specific performance, and each Party
expressly waives the defense that a remedy in damages will be adequate.

 

(c)                Notwithstanding the foregoing, Seller’s indemnification
obligation in this Section 6, except its indemnification obligation pursuant to
Section 6.6 below, pursuant to any damages, claims, charges, or costs of any
nature shall be limited to the Purchase Price described in Section 1.2.

 



16

 

 

6.6              Indemnity Provisions for Taxes.

 

(a)                If a claim for Taxes, including notice of a pending or
threatened audit, is made by any Governmental Authority to an Indemnitee seeking
indemnification (the “Tax Indemnitee”), which, if successful, could result in an
indemnity payment pursuant to this Article 6 (a “Tax Contest”), the Tax
Indemnitee shall promptly notify the Party obligated to indemnify (the “Tax
Indemnitor”) in writing of the Tax Contest; provided, that failure to provide
such prompt notice shall not affect the Tax Indemnitor’s obligations hereunder,
except to the extent that the Tax Indemnitor is prejudiced by such failure. Such
notice will, to the extent known by the Tax Indemnitee, state the nature and
basis of the Tax Contest and the estimated amount thereof.

 

(b)               Subject to the other provisions of this Section 6, the Seller
shall have the right to represent the interests of the Company with respect to
any Tax Contest to the extent related to Taxes of the Company for any
Pre-Effective Time Tax Period and to employ counsel with counsel selected by her
and reasonably acceptable to the Tax Indemnitee in connection with such audit or
proceeding. Costs of any Tax Contest are to be borne by the party controlling
such Tax Contest. The Seller’s right to control and conduct a Tax Contest shall
be limited to amounts in dispute that would be payable by the Seller. The
controlling party shall reimburse the other Party for reasonable out-of-pocket
expenses incurred in providing assistance at the request of the Tax Indemnitor
in connection with any Tax Contest, provided that any professional fees incurred
by the non-controlling party shall only be incurred with the approval of the
controlling party, which may not be unreasonably withheld. The Seller shall
conduct such Tax Contest in a reasonable manner. The Seller shall keep the
Company reasonably informed as to the conduct of any Tax Contest. The Tax
Indemnitee may, at its own expense, continue to participate in any such contest.

 

(c)                To the extent any matter relates to the payment of Taxes for
any Post-Effective Time Tax Period and Straddle Period, the Purchaser shall
control such matters with counsel selected by it and reasonably acceptable to
the Tax Indemnitee, provided that Purchaser may not settle any contest in a
manner that results in an indemnity obligation of the Seller without the
Seller’s consent, which consent shall not be unreasonably withheld or delayed.
Subject to the other provisions of this Agreement, the Tax Indemnitee shall take
all actions reasonably requested by the Tax Indemnitor to enable the Tax
Indemnitor to prosecute such contest to a determination in a court. The
Purchaser’s right to control and conduct a Tax Contest shall be limited to
amounts in dispute that would be payable by the Purchaser. The controlling party
shall reimburse the other Party for reasonable out-of-pocket expenses incurred
in providing assistance at the request of the Tax Indemnitor in connection with
any Tax Contest, provided that any professional fees incurred by the
non-controlling party shall only be incurred with the approval of the
controlling party, which may not be unreasonably withheld. The Purchaser shall
conduct such Tax Contest in a reasonable manner. The Purchaser shall keep the
Seller reasonably informed as to the conduct of any Tax Contest. The Tax
Indemnitee may, at its own expense, continue to participate in any such contest.
The right to settle Tax Claims and Tax Contests shall be governed by the other
provisions of this Section 6.



 



17

 

 

6.7              Tax Treatment. The Parties agree that any indemnification
payments made pursuant to this Agreement shall be treated for Tax purposes as an
adjustment to the Purchase Price, unless otherwise required by applicable law.

 

SECTION 7
MISCELLANEOUS PROVISIONS

 

7.1              Expenses. Unless this Agreement expressly states otherwise,
Purchaser and Seller shall bear its or her own costs and expenses (including any
broker’s or finder’s fees and the expenses of its representative) incurred at
any time in connection with this Agreement and the Transactions, except that
Purchaser shall reimburse Seller at Closing for her transaction expenses
incurred in connection with the Transactions up to a maximum amount of $5,000.

 

7.2              Amendment and Modification. This Agreement may be amended,
modified or supplemented at any time, but only by a writing signed by the
Parties.

 

7.3              Waivers. Any failure of a party to comply with any provision in
this Agreement may be waived only in writing by the party entitled to such
compliance. Failure to insist upon strict compliance of any such provision shall
not operate as a waiver. No single or partial exercise of a right or remedy will
preclude any other or further exercise thereof or of any other right or remedy
under this Agreement.

 

7.4              Notices. All notices, requests, demands and other
communications required or permitted under this Agreement shall be made in
writing to the Parties at the addresses in Schedule 7.4 and shall be deemed to
have been duly given and effective: (a) on the date of delivery, if delivered
personally; (b) on the earlier of the third business day after mailing or the
date of the return receipt acknowledgement, if sent by courier service or by
certified or registered mail with postage prepaid and return receipt requested;
or (c) on the date of transmission, if sent by facsimile, but only if a copy of
such notice is also sent and confirmed by another method of delivery permitted
under this Section 7.4:

 

7.5              Parties in Interest. Nothing in this Agreement will entitle any
Person (other than a party hereto, the Indemnified Parties and each of their
respective heirs, executors, administrators, successors and assigns permitted
under this Agreement) to any claim, cause of action, remedy or right of any
kind. Nothing in this Agreement is intended to relieve or discharge the
obligations or liability of any third persons to Seller, the Company or
Purchaser.

 

7.6              Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors and permitted
assigns. Neither this Agreement nor any of the rights, interests or obligations
under this Agreement shall be assigned (whether voluntarily, involuntarily, by
operation of law or otherwise) by any of the Parties without the prior written
consent of the other Parties; provided, that Purchaser may assign its rights
hereunder as collateral to any party providing financing to either Purchaser or
the Company or their affiliates or any material part of the Company’s assets, in
which event Purchaser shall provide Seller with written notice of such
assignment at least thirty (30) days in advance of such assignment. Any
purported assignment requiring consent that is made without such consent shall
be void.

 



18

 

 

7.7              Construction. The captions set forth in this Agreement have
been included solely for the convenience of the Parties and shall not be used or
referred to in the interpretation or construction of this Agreement or any
provision hereof. The words “hereof,” “herein” and “hereunder” and words of
similar import in this Agreement refer to such Transaction Document as a whole
and not to any particular provision of this Agreement unless expressly noted
otherwise. The word “or” as used in any Transaction Document is not exclusive. A
reference to any Person in this Agreement includes its, heirs, executors,
administrators, permitted successors and permitted assigns. The phrases “arising
out of” or “arises out of” as used in this agreement mean arising out of, in
connection with or otherwise relating to (notwithstanding that in some cases all
of such words may be used and in most cases they are not). All pronouns used in
this agreement shall be deemed to include all other genders and gender neutral
terms (i.e., he, she and it). All of the schedules and exhibits attached to this
Agreement or referred to in this Agreement and all documents in the nature of
such schedules and exhibits, when executed, are by this reference incorporated
in and made a part of this Agreement. All references to this Agreement in this
Agreement or in any of the exhibits or schedules to this Agreement shall be
deemed to refer to this Agreement in its entirety, including all schedules and
exhibits thereto. The words “include,” “includes” and “including” shall mean
“include, without limitation,” “includes, without limitation” and “including,
without limitation,” respectively (except where “without limitation” is already
provided). Any reference in this Agreement to any agreement, document or
instrument, unless expressly noted otherwise, shall be a reference to each such
agreement, document or instrument as the same may be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
hereunder. This Agreement is the result of negotiations among, and has been
reviewed by each Party and its or her respective counsel. Accordingly, this
Agreement shall be deemed to be the product of all Parties thereto, and no
ambiguity shall be construed in favor of or against any Party. .

 

7.8              Entire Agreement. This Agreement, the Transaction Documents,
the Disclosure Schedule, the schedules and exhibits referred to in this
Agreement, and the other documents and instruments referred to in this Agreement
as delivered at the Effective Time constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
written and oral, and all contemporaneous oral agreements, understandings and
negotiations among the Parties with respect to the Transactions and the subject
matter of this Agreement.

 

7.9              Severability. If any provision of this Agreement or the
application of any provision of this Agreement to any Party or circumstance is,
to any extent, adjudged invalid or unenforceable, the application of the
remainder of such provision to such Party or circumstance, the application of
such provision to other Persons or circumstances, and the application of the
remainder of this Agreement will not be affected thereby. To the extent any
provision of this Agreement is enforceable in part but not in whole, such
provision shall be enforced to the maximum extent permitted by applicable Law.

 

7.10          Rights and Remedies. Except to the extent provided in this
Agreement, all rights and remedies of any Party shall be independent and
cumulative and may be exercised concurrently or separately. The exercise of any
one right or remedy shall not constitute an election of such right or remedy or
preclude or waive the exercise of any other right or remedy

 



19

 

 

7.11          Jurisdiction. Each of the Parties hereby irrevocably and
unconditionally consents and submits to the exclusive venue and jurisdiction of
the Court of Common Pleas of Washington County, Pennsylvania or the United
States District Court for the Western District of Pennsylvania for purposes of
any suit, action or other Proceeding arising out of or relating to this
Agreement. Each Party hereby irrevocably and unconditionally waives any
objection to the laying of such venue or jurisdiction or the right to plead or
claim an inconvenient forum. The Parties agree that a final judgment in any such
suit, action or other Proceeding brought in any such court shall be conclusive
and binding upon such party and may be enforced in any other courts to whose
jurisdiction such Party is or may be subject, by suit upon such judgment.

 

7.12          Governing Law. This Agreement and each of the other documents
delivered in connection with this Agreement (unless otherwise expressly
specified therein) shall be governed by and construed and interpreted in
accordance with laws of the Commonwealth of Pennsylvania, without giving effect
to any choice of law or conflicts of law provisions or rules.

 

7.13          Waiver Of Jury Trial. THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

7.14          Counterparts. This Agreement may be executed in one or more
counterparts (which may be delivered by facsimile or pdf), each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

[Remainder of page intentionally left blank]

 

20

 

 

EXECUTED by the Parties as of the day and year first above written

 

 



  PURCHASER:       STERLING SEAL & SUPPLY, INC.           By:         Name:  
Darren DeRosa     Title: President               SELLER:         MARGE GRAHAM  
            Marge Graham



  

21

 

 

Exhibit A

Definitions



 

“Allowed Indemnification Claims” means the claim under Section 6.2 or 6.3 of an
Indemnified Party to the extent the same is (a) not disputed by the Indemnifying
Party within 30 calendar days after receipt by Indemnifying Party of a notice of
the same under Section 6.4(a), or (b) finally determined to be payable to such
Indemnified Party as a result of settlement, judicial determination or
otherwise.

 

“Authorizations” means permits, licenses, authorizations and other approvals
from all Governmental Authorities.

 

“Contract” means any contract, agreement or other binding arrangement of any
kind or nature including any note, bond, mortgage, indenture, license, lease,
franchise, instrument, or other binding commitment of any kind or nature.

 

“Closing Date Permitted Debt” means (a) any accounts payable reflected in the
Closing Working Capital Statement and (b) any Excluded Debt to the extent a
deduction for the same was made from the Purchase Price.

 

“Closing Date Working Capital” means the Net Working Capital as at the date of
the Closing.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company’s Knowledge” means the actual knowledge of the Seller.

 

“Encumbrance” means any lien, claim, charge, security interest, pledge,
mortgage, encumbrance or restrictions on Transfer of any kind or nature.

 

“Environmental Laws” means all federal, state and local laws, permits, rules,
licenses, codes, orders, decrees, judgments and regulations relating to the
protection of the environment and natural resources, human health and safety as
it relates to environmental protection, and to releases or threatened releases
of Hazardous Substances into the environment.

 

“Equity Interests” means any stock options, warrants, rights, calls,
subscriptions, convertible or exchangeable securities, Agreements that do or may
obligate the Company to issue, directly or indirectly, any additional shares of
its capital stock or other equity securities of any kind or nature, contingent
or otherwise.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
the Company for purposes of Section 414 of the Code.

 

“Excluded Debt” means all debt of the Company of any kind or nature not
expressly assumed by Buyer including all Liabilities for borrowed money, related
party debt, and Liabilities under capital leases, tax obligations, guaranties
and reimbursement obligations of any kind or nature except accounts payable
arising in the ordinary course of business.

 



Exhibit A-Page 1

 

 

“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, of such Person.

 

“GAAP” means generally accepted accounting principles used by the Company
consistently applied.

 

“Governmental Authority” means any federal, state, county or other local
government authority of any kind or nature, including any political subdivision
or regulatory authority.

 

“Intellectual Property Rights” means all patents, patent applications, patent
rights, registered and unregistered trademarks, trademark applications, trade
names, service marks, service mark applications, domain names, copyrights,
databases, computer programs and other computer software, inventions, know-how,
trade secrets, technology, processes, trade dress, formulae, and other
intellectual property rights, including rights under licenses and sublicenses.

 

“IRS” means the Internal Revenue Service

 

“Liabilities” means any and all liabilities (including indebtedness),
commitments or other obligations of any kind or nature, including obligations
under Agreements, known or unknown, accrued or non-accrued, fixed or contingent,
liquidated or unliquidated, several or joint and several, direct or indirect,
choate or inchoate, determinable or non-determinable, due or to become due.

 

“Law” means any law, statute, rule regulation, ordinance or judicial decision of
any kind or nature of Governmental Authority.

 

“Losses” means any and all Liabilities, claims, Proceedings, damages, costs and
expenses and other losses of any kind or nature, including reasonable attorneys’
fees.

 

“Material Adverse Effect” means any effect, change or event that has been, would
be or could reasonably be expected to be, individually or in the aggregate,
materially adverse to the business, condition (financial or otherwise),
operations, results of operations, assets or liabilities of the Company;
provided that the following shall not be taken into account in determining
whether there has been a Material Adverse Effect: any adverse effect, change or
event arising from or relating to (1) general business or economic conditions or
(2) national or international political or social conditions but only, in the
case of clauses (1) and (2) above to the extent not affecting the Company in a
disproportionately adverse manner as compared to other Persons similarly
situated.

 

“Net Working Capital” means, at any time, the (A) the sum of (i) accounts
receivable of the Company plus (ii) the book value of the inventory of the
Company, minus (B) the accounts payable of the Company, as at such time, in each
case as determined in accordance with GAAP.

 

“Order” means any judgment, injunction, assessment, award, decree, ruling or
other order of any kind or nature of any Governmental Authority.

 



Exhibit A-Page 2

 



 

“Pennsylvania Division Revenues” means collected gross revenues derived from
sales transactions occurring after the Closing Date which are procured (i)
primarily through the efforts of personnel assigned to Purchaser’s Pennsylvania
Division; (ii) primarily through the efforts of personnel employed by Seller
prior to closing; and (iii) from Company’s existing customers.

 

“Permitted Liens” means (a) mechanics’, carriers’, workers’ or other like liens
which are not yet delinquent arising in the ordinary course of business, (b)
imperfections of title that do not impair the use and operation of the Company’s
assets as currently conducted and (c) liens for taxes not yet due and payable or
being contested in good faith by appropriate proceedings.

 

“Person” means any individual, corporation, company, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity of any kind
or nature.

 

“Pre-Effective Time Taxes” means (i) all Liability for Taxes of the Company for
Pre Effective Time Tax Periods; (ii) all Liability resulting by reason of the
liability of the Company pursuant to Treas. Regs. Section 1.1502 6 or any
analogous state, local or foreign law or regulation or by reason of the Company
having been a member of any consolidated, combined or unitary group on or prior
to the Closing Date; (iii) all Liability attributable to any misrepresentation
or breach of warranty made by Seller in Section 3.12 of this Agreement; (iv) all
liability for Taxes or any loss of Tax benefits in any Post-Effective Time Tax
Period attributable to any failure to comply with any of the covenants or
agreements of Seller or the Company under this Agreement, and (v) all liability
of the Company for Taxes of any other Person pursuant to any Agreement entered
into on or before the Closing Date or any affiliate of the Company for any
partial or whole period on or before the Closing.

 

“Post-Effective Time Tax Period” means any taxable period beginning on the
Effective Time Date and the portion of any Straddle Period beginning after the
Effective Time Date.

 

“Pre-Effective Time Tax Period” means any taxable period ending the day
immediately before the Effective Time and the portion ending on and including
the Effective Time of any Straddle Period. In the case of any Straddle Period,
(i) Property Taxes of the Company for the Pre-Effective Time Tax Period shall be
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Effective Time Tax Period and the
denominator of which is the number of days in the Straddle Period; and (ii) all
Taxes of the Company (other than Property Taxes) for the portion of the Straddle
Period that constitutes a Pre-Effective Time Tax Period shall be computed as if
such taxable period ended as of the close of business at the Effective Time.

 

“Property Taxes” means real, personal and intangible property Taxes.

 

“Selling Expenses” means all Liabilities incurred by the Company that are unpaid
as at the Effective Time and relate to the process of selling or attempting to
sell the Company or the Shares, including all legal, accounting, tax, brokerage
and investment banking fees and expenses and bonuses payable by the Company
relating to the Transactions.

 



Exhibit A-Page 3

 

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Taxes” means any and all federal, state, local, foreign and other taxes,
levies, fees, imposts, duties and charges of any kind or nature (including any
interest, penalties or additions to the tax imposed in connection therewith or
with respect thereto), whether or not imposed on any of the Company. Taxes
include, without limitation, taxes imposed on, or measured by, income,
franchise, profits or gross receipts, and also ad valorem, value added, sales,
use, service, real or personal property, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes and customs duties, whether
disputed or not, and include any obligations to indemnify or otherwise assume or
succeed to the Tax liability of any other person.

 

“Tax Returns” means returns, reports, information statements and other
documentation (including any additional or supporting material) filed or
maintained, or required to be filed or maintained, in connection with the
calculation, determination, assessment, claim for refund or collection of any
Tax and include any amended returns required as a result of examination
adjustments made by the Internal Revenue Service or other Tax authority.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 

“Transaction Documents” means this Agreement, the Employment Agreement, the
Release and each other instrument or other document executed and delivered by
any of the Parties at the Closing in connection with this Agreement and the
Transactions.

 

“Transfer” means sell, assign, convey, deliver, dispose of or otherwise
transfer. Derivatives of the word “Transfer” such as “Transfers” and
“Transferred” have the correlative meaning.

 

“Working Capital Deficiency” means the amount by which the Net Working Capital
is less than $100,000. 

 



Exhibit A-Page 4

  